Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/510146, filed on 10/25/2021. Claims 32-34 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-34 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 5,752,582 to Magoto et al (henceforth referred to as Magoto).
Regarding claims 33-34, Magoto discloses a method of making a fork for a forklift (i.e. Fig. 6), the method comprising: 
providing a toe portion (i.e. Fig. 1, ref. 110) and an elongated body portion (i.e. Fig. 1, ref. 60), the elongated body portion comprising a load portion(i.e. Fig. 2, top portion of ref. 60) and a truss portion (i.e. Fig. 4) coupled to the load portion, wherein the truss portion comprises a first strut coupled to the load portion and extending away from the load portion, a first cross beam coupled to the first strut and extending away from the first strut, and a second strut extending away from the first cross beam towards the load portion, a third strut extending away from the load portion, a second cross beam coupled to the third strut and extending away from the third strut, and a fourth strut coupled to the third cross beam and extending towards the load portion and coupled to the load portion (i.e. See Mark up of Fig. 4); and coupling the toe portion to a first end (i.e. Fig. 2, ref. 185) of the elongated body portion. 
Further comprising: providing a heel portion (i.e. Fig. 1, ref. 155); and 
coupling the heel portion to a second end (i.e. Fig. 2, end opposite of ref. 185) of the elongated body portion. 

    PNG
    media_image1.png
    221
    303
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,752,582 to Magoto et al in view of GB 2404367 to Glass (henceforth referred to as Glass).
Regarding claim 32, Magoto teaches a fork for a forklift (i.e. Fig. 6) comprising: 
a load portion (i.e. Fig. 6, ref. 110) and a truss portion (i.e. Fig. 2, ref. 60) coupled to the load portion, wherein the truss portion comprises a first strut coupled to the load portion and extending away from the load portion, a first cross beam coupled to the first strut and extending away from the first strut, and a second strut extending away from the first cross beam towards the load portion, a third strut extending away from the load portion, a second cross beam coupled to the third strut and extending away from the third strut, and a fourth strut coupled to the third cross beam and extending towards the load portion and coupled to the load portion (i.e. See Mark up of Fig. 4).
Magoto does not specifically teach a method of making using an extrusion process to form a polymer material. However extrusion of a polymer material is a known process in the art and not novel to the invention. For example, Glass teaches a fork assembly (i.e. Fig.  1c)  for a forklift wherein forming the fork assembly includes an extrusion process of a polymer material (i.e. page 6, lines 24-35: “extrusion moulding… from a resilient material such as polyurethane,… may also be extruded”). Glass teaches extrusion of polymer material in the fork assembly will prevent “damage to a load” (i.e. page 7, lines 6-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known extrusion process as taught in Glass in the method of making the fork as taught in Magoto to prevent damage to the load and there would have been reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654